COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-142-CV
 
HIDDEN
VALLEY AIRPARK ASSOCIATION, INC.                        APPELLANT
 
                                                   V.
 
KEITH
PERRY                                                                        APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  December 20, 2007




[1]See Tex. R. App. P. 47.4.